

(continued)    “BARECON 2001” STANDARD BAREBOAT CHARTER    PART I


First issued by
The Baltic and International Maritime Council (BIMCO), Copenhagen, in 1974
as “Barecon A” and “Barecon B”. Revised and amalgamated 1989. Revised 2001
1. Shipbroker




N/A








BIMCO STANDARD BAREBOAT CHARTER
CODE NAME: “BARECON 2001”
PART I
2. Place and date


                                 2019


3. Owners/Place of business (Cl. 1)


FORTUNE SEALION [I/II/III/IV] LIMITED
1802-3, 18/F, Worldwide House
19 Des Voeux Road
Central, Hong Kong
(a limited liability company incorporated in Hong Kong)






4. Bareboat Charterers/Place of business (Cl. 1)


BULK NORDIC [SEVEN/EIGHT/NINE/TEN] LLC
109 Long Wharf
Newport
Rhode Island 02840
(a limited liability company formed in
the Republic of the Marshall Islands)


5. Vessel’s name, call sign and flag (Cl. 1 and 3)


Vessel's name: tbn with hull no. [19121001/19121002/19121003/19121004]
Call Sign: tbc
Flag: Republic of the Marshall Islands (the "Flag State")




6. Type of Vessel


Bulk Carrier


7. GT/NT


As per specifications






8. When/Where built


Builder: Guangzhou Shipyard International Company Limited


Date of building: as per shipbuilding contract dated [For Vessels A&B: 30 April
2019]/[For Vessels C&D: 26 September 2019], together with all addenda,
amendments and supplements to it.


Place of building: Longxue Port area of Nansha Port, Guangzhou, People's
Republic of China




9. Total DWT (abt.) in metric tons on summer freeboard


     95,000 dwt








10. Classification Society (Cl. 3)


DNVGL




11. Date of last special survey by the Vessel’s classification society


N/A


Copyright, published by
The Baltic and International Maritime Council (BIMCO), Copenhagen. Issued
November 2001
12. Further particulars of Vessel (also indicate minimum number of months’
validity of class certificates agreed acc. to Cl. 3)


N/A






13. Port or Place of delivery (Cl. 3)


Builder's yard


14. Time for delivery (Cl. 4)


See Clause 34


15. Cancelling date (Cl. 5)


[29 November 2021]/[11 December 2021]/[27 June 2022]/[27 June 2022] or such
other date as the Owner and the Charterer may agree in writing (the "Cancelling
Date").




16. Port or Place of redelivery (Cl. 15)


At one safe and ice free port worldwide within Institute Warranty Limits




17. No. of months’ validity of trading and class certificates upon redelivery
(Cl. 15)


6 months


18. Running days’ notice if other than stated in Cl. 4


N/A




19. Frequency of dry-docking (Cl. 10(g))


In accordance with normal practice for this type of vessel and as required by
the Classification Society and the Flag State


20. Trading limits (Cl. 6)


Trading worldwide, always safe/afloat, always subject to exclusions as per Joint
War Risks Committee related Perils listed Areas in breach of current war trading
warranties and breach of Institute Trading Warranties and any other country,
port, place or zone prohibited by the Flag State and/or UN and/or USA, to
include the BIMCO form of Sanctions Limitation and Exclusion Clause. For sake of
doubt, Vessel allowed to trade in ice if additional premium, if any and as
required by underwriters, paid by Charterer, however in any case should always
in compliance with all the applicable rules, regulations and/or relevant
regulatory requirements. Also subject to Clauses 6, 49, 50 and 51


21. Charter period (Cl. 2)


180 months after the Delivery Date unless otherwise terminated in accordance
with the terms of this Charter
22. Charter hire (Cl. 11)


See Clause 37.5


 
23. New class and other safety requirements (state percentage of Vessel’s
insurance value acc. to Box 29)(Cl. 10(a)(ii))
 
N/A






24. Rate of interest payable acc. to Cl. 11(f) and, if applicable, acc. to PART
IV


See Additional Clause 37.12




25. Currency and method of payment (Cl. 11)




United States Dollars. See also Clause 37.7





[Form] BBC - Vessel [A/B/C/D] (CSSC & Pangaea) SXZ/MCKC/19625308     

--------------------------------------------------------------------------------



(continued)    “BARECON 2001” STANDARD BAREBOAT CHARTER    PART I


 
26. Place of payment, also state beneficiary and bank account (Cl.11)


See Clause 37.7 applies








27. Bank guarantee/bond (sum and place) (Cl. 24) (optional)


Guarantee by the Guarantor










 
28. Mortgage(s), if any (state whether 12(a) or (b) applies; if 12(b) applies
state date of Financial Instrument and name of Mortgagee(s)/Place of business)
(Cl. 12)


See Clause 46.3(q) of the Additional Clauses applies.






29. Insurance (hull and machinery and war risks) (state value acc. to Cl. 13(f)
or, if applicable, acc. to Cl. 14(k)) (also state if Cl. 14 applies)




Clause 14 is not applicable. See Clause 51.






 
30. Additional insurance cover, if any, for Owners’ account limited to
(Cl 13(b) or, if applicable, Cl. 14(g))


N/A






31. Additional insurance cover, if any for Charterers’ account limited to
(Cl.13(b) or, if applicable, Cl. 14(g))


See Clause 51.12






 
32. Latent defects (only to be filled in if period other than stated in Cl. 3)


N/A






33. Brokerage commission and to whom payable (Cl. 27)




N/A




 
34. Grace period (state number of clear banking days) (Cl. 28)


N/A




35. Dispute Resolution (state 30(a), 30(b) or 30(c); if 30(c) agreed Place of
Arbitration must be stated (Cl. 30)


See Clause 74 of the Additional Clauses applies.


 
36. War cancellation (indicate countries agreed) (Cl. 26(f))


N/A


 
37. Newbuilding Vessel (indicate with “yes” or “no” whether PART III applies)
(optional)


N/A




38. Name and place of Builders (only to be filled in if PART III applies)




N/A


 
39. Vessel’s Yard Building No. (only to be filled in if PART III applies)


N/A


40. Date of Building Contract (only to be filled in if PART III applies)


N/A
 
41. Liquidated damages and costs shall accrue to (state party acc. to Cl. 1)
   a) N/A
   b) N/A
   c) N/A




 
42. Hire/Purchase agreement (indicate with “yes” or “no” whether PART
IV applies) (optional)


No


43. Bareboat Charter Registry (indicate with “yes” or “no” whether
PART V applies) (optional)


No




 
44. Flag and Country of the Bareboat Charter Registry (only to be filled in if
PART V applies)


N/A


45. Country of the Underlying Registry (only to be filled in if PART V applies)


N/A
 
46. Number of additional clauses covering special provisions, if agreed


32-74 (as attached, the "Additional Clauses")


 
PREAMBLE - It is mutually agreed that this Contract shall be performed subject
to the conditions contained in this Charter which shall include PART I and PART
II. In the event of a conflict of conditions, the provisions of PART I shall
prevail over those of PART II to the extent of such conflict but no further. It
is further mutually agreed that PART III and/or PART IV and/or PART V shall only
apply and only form part of this Charter if expressly agreed and stated in the
Boxes 37, 42 and 43. If PART III and/or PART IV and/or PART V apply, it is
further agreed that in the event of a conflict of conditions, the provisions of
PART I and PART II shall prevail over those of PART III and/or PART IV and/or
PART V to the extent of such conflict but no further.
 
Signature (Owners)












Signature (Charterers)


















--------------------------------------------------------------------------------




PART II
“BARECON 2001” Standard Bareboat Charter


1. Definitions
1
   In this Charter, the following terms shall have the meanings hereby assigned
to them:
   “The Owners” shall mean the party identified in Box 3;
   “The Charterers” shall mean the party identified in Box 4;
   “The Vessel” shall mean the vessel named in Box 5 and with particulars as
stated in Boxes 6 to 12.
   “Financial Instrument” means the mortgage, deed of covenants or other such
financial security instrument as annexed to this Charter and stated in Box 28.


2
3
4
5
6
7
8
9
10
11
2. Charter Period
   In consideration of the hire detailed in Box 22, the Owners have agreed to
let and the Charterers have agreed to hire the Vessel for the period stated in
Box 21 (“The Charter Period”). See also Clauses 33, 34 and 36.




12
13
14
15
16
 
3. Delivery See also Clauses 34, 35 and 36
   (not applicable when Part III applies, as indicated in Box 37)
   (a) See Clause 34The Owners shall before and at the time of delivery exercise
due diligence to make the Vessel seaworthy and in every respect ready in hull,
machinery and equipment for service under this Charter.
   The Vessel shall be delivered by the Owners and taken over by the Charterers
at the port or place indicated in Box 13 in such ready safe berth as the
Charterers may direct.
   (b) The Vessel shall be properly documented on delivery in accordance with
the laws of the Flag State indicated in Box 5 and the requirements of the
classification society stated in Box 10. The Vessel upon delivery shall have her
survey cycles up to date and trading and class certificates valid for at least
the number of months agreed in Box 12.
   (c) The delivery of the Vessel by the Owners and the taking over of the
Vessel by the Charterers shall constitute a full performance by the Owners of
all the Owners’ obligations under this Clause 3, and thereafter the Charterers
shall not be entitled to make or assert any claim against the Owners on account
of any conditions, representations or warranties expressed or implied with
respect to the Vessel but the Owners shall be liable for the cost of but not the
time for repairs or renewals occasioned by latent defects in the Vessel, her
machinery or appurtenances, existing at the time of delivery under this Charter,
provided such defects have manifested themselves within twelve (12) months after
delivery unless otherwise provided in Box 32.
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


4. Time for Delivery (not applicable when Part III applies, as indicated in Box
37) The Vessel shall not be delivered before the date indicated in Box 14
without the Charterers’ consent and the Owners shall exercise due diligence to
deliver the Vessel not later than the date indicated in Box 15.
   Unless otherwise agreed in Box 18, the Owners shall give the Charterers not
less than thirty (30) running days’ preliminary and not less than fourteen (14)
running days' definite notice of the date on which the Vessel is expected to be
ready for delivery.
   The Owners shall keep the Charterers closely advised of possible changes in
the Vessel’s position.
51
52
53
54
55
56
57
58
59
60
61
62
63
64
 
 
5. Cancelling
   (not applicable when Part III applies, as indicated in Box 37)
   (a)   Should the Vessel not be delivered latest by the cancelling date
calculated by reference to Box 15, the Charterers shall have the option of
cancelling this Charter shall be cancelled forthwith unless the Parties
otherwise agree. by giving the Owners notice of cancellation within thirty-six
(36) running hours after the cancelling date stated in Box 15, failing which
this Charter shall remain in full force and effect.
   (b)   If it appears that the Vessel will be delayed beyond the cancelling
date, the Owners may, as soon as they are in a position to state with reasonable
certainty the day on which the Vessel should be ready, give notice thereof to
the Charterers asking whether they will exercise their option of cancelling, and
the option must then be declared within one hundred and sixty-eight (168)
running hours of the receipt by the Charterers of such notice or within
thirty-six (36) running hours after the cancelling date, whichever is the
earlier. If the Charterers do not then exercise their option of cancelling, the
seventh day after the readiness date stated in the Owners’ notice shall be
substituted for the cancelling date indicated in Box 15 for the purpose of
this Clause 5.
   (c)   Cancellation under this Clause 5 shall be without prejudice to any
claim the Charterers may otherwise have on the Owners under this Charter.
65
66
67
68
 
69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


6. Trading Restrictions
   The Vessel shall be employed in lawful trades for the carriage of suitable
lawful merchandise within the trading limits indicated in Box 20.
   The Charterers undertake not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the contracts of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent of the insurers to such employment and complying with such
requirements as to extra premium or otherwise as the insurers may prescribed.
   The Charterers also undertake not to employ the Vessel or suffer her
employment in any trade or business which is forbidden by the law of any country
to which the Vessel may sail or is otherwise illicit or in carrying illicit or
prohibited goods or in any manner whatsoever which may render her liable to
condemnation, destruction, seizure or confiscation.
   Notwithstanding any other provisions contained in this Charter it is agreed
that nuclear fuels or radioactive products or waste are specifically excluded
from the cargo permitted to be loaded or carried under this Charter. This
exclusion does not apply to radio-isotopes used or intended to be used for any
industrial, commercial, agricultural, medical or scientific purposes provided
the Owners’ prior approval has been obtained to loading thereof. See also
Clauses 48, 49, 50 and 51
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114
115
116
117
118
119
 
 
7. Surveys on Delivery and Redelivery
   (not applicable when Part III applies, as indicated in Box 37)
   The Owners and Charterers shall jointly appoint an independent surveyors for
the purpose of determining and agreeing in writing the condition of the Vessel
at the time of delivery and redelivery (if any) hereunder. The Owners shall bear
all expenses of the On-hire Survey including loss of time, if any, and
the Charterers shall bear all expenses of the Off-hire Survey including loss of
time, if any, at the daily equivalent to the rate of hire or pro rata thereof.
120
121
122
123
124
125
126
127
128
129
130
131
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


8. Inspection See Clause 49.11
   The Owners shall have the right at any time after giving reasonable notice to
the Charterers to inspect or instruct a duly authorised surveyor to carry out
such survey on their behalf:-
   (a)   to ascertain the condition of the Vessel and satisfy themselves that
the Vessel is being properly repaired and maintained. The costs and fees for
such inspection or survey shall be paid by the Owners unless the Vessel is found
to require repairs or maintenance in order to achieve the condition so provided;
   (b)   in dry-dock if the Charterers have not dry-docked her in accordance
with Clause 10(g). The costs and fees for such inspection or survey shall be
paid by the Charterers; and
   (c)   for any other commercial reason they consider necessary (provided it
does not unduly interfere with the commercial operation of the Vessel). The
costs and fees for such inspection and survey shall be paid by the Owners.
   All time used in respect of inspection, survey or repairs shall be for the
Charterers’ account and form part of the Charter Period.
   The Charterers shall also permit the Owners to inspect the Vessel’s log books
whenever requested and shall whenever required by the Owners furnish them with
full information regarding any casualties or other accidents or damage to the
Vessel the cost of repair of which will exceed the Major Casually Amount (as
defined below) figure.
132
133
134
135
136
137
 
138
139
140
141
142
143
144
145
146
147
148
149
150
151
152
153
154
155
156
157
158
159
160
 
 
9. Inventories, Oil and Stores
   A complete inventory of the Vessel’s entire equipment, outfit including spare
parts and appliances and of all consumable stores on board the Vessel shall be
made by the Charterers in conjunction with an independent surveyor appointed by
the Owners on delivery and again on redelivery of the Vessel. The Charterers and
the Owners, respectively, shall at the time of delivery and redelivery (if any)
take over and pay for all bunkers, lubricating oil, unbroached provisions,
paints, ropes and other consumable stores (excluding spare parts) at no
costs. in the said Vessel at the then current market prices at the ports of
delivery and redelivery, respectively. The Charterers shall ensure that all
spare parts listed in the inventory and used during the Charter Period are
replaced at their expense prior to redelivery of the Vessel.
161
162
163
164
165
166
167
168
169
170
171
172
173
174
175
176
 
 
10. Maintenance and Operation
177




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   (a)(i)   Maintenance and Repairs - During the Charter Period the Vessel shall
be in the full possession and at the absolute disposal for all purposes of the
Charterers and under their complete control in every respect. The Charterers
shall maintain the Vessel, her machinery, boilers, appurtenances and spare parts
in a good state of repair, in efficient operating condition and in accordance
with good commercial maintenance practice and, except as provided for in Clause
14(l), if applicable, at their own expense they shall at all times keep the
Vessel’s Class fully up to date with the Classification Society indicated in Box
10 and maintain all other necessary certificates in force at all times.
178
179
180
181
182
183
184
185
186
187
188
189
190
191
192
193
   (ii)      New Class and Other Safety Requirements - In the event of any The
Charterers shall be responsible for all cost of any improvement, structural
changes or new equipment becoming necessary for the continued operation of the
Vessel by reason of new class requirements or by compulsory legislation costing
(excluding the Charterers’ loss of time) more than the percentage stated in Box
23, or if Box 23 is left blank, 5 per cent. of the Vessel’s insurance value as
stated in Box 29, then the extent, if any, to which the rate of hire shall be
varied and the ratio in which the cost of compliance shall be shared between the
parties concerned in order to achieve a reasonable distribution thereof as
between the Owners and the Charterers having regard, inter alia, to the length
of the period remaining under this Charter shall, in the absence of agreement,
be referred to the dispute resolution method agreed in Clause  30.
194
195
196
197
198
199
200
201
202
203
204
205
206
207
 
208
209
210
211
212
213
   (iii)   Financial Security - The Charterers shall maintain financial security
or responsibility in respect of third party liabilities as required by any
government, including federal, state or municipal or other division or authority
thereof, to enable the Vessel, without penalty or charge, lawfully to enter,
remain at, or leave any port, place, territorial or contiguous waters of any
country, state or municipality in performance of this Charter without any delay.
This obligation shall apply whether or not such requirements have been lawfully
imposed by such government or division or authority thereof.
214
215
216
217
218
219
220
221
222
223
224
225
226
227




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   The Charterers shall make and maintain all arrangements by bond or otherwise
as may be necessary to satisfy such requirements at the Charter' sole expense
and the Charterers shall indemnify the Owners against all consequences
whatsoever (including loss of time) for any failure or inability to do so.
   (b) Operation of the Vessel -The Charterers shall at their own expense and by
their own procurement man, victual, navigate, operate, supply, fuel and,
whenever required, repair the Vessel during the Charter Period and they shall
pay all charges and expenses of every kind and nature whatsoever incidental to
their use and operation of the Vessel under this Charter, including annual Flag
State fees and any foreign general municipality and/or state taxes. The Master,
officers and crew of the Vessel shall be the servants of the Charterers for all
purposes whatsoever, even if for any reason appointed by the Owners.
   Charterers shall comply with the regulations regarding officers and crew in
force in the country of the Vessel’s flag or any other applicable law.
   (c)   The Charterers shall keep the Owners and the mortgagee(s) advised of
the intended employment, planned (and shall obtain the Owners' prior written
consent of) dry-docking and major repairs of the Vessel.
228
229
230
231
232
233
234
235
236
237
238
239
240
241




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   (d)   Flag and Name of Vessel - During the Charter Period, the Charterers
shall have the liberty to paint the Vessel in their own colours, install and
display their funnel insignia and fly their own house flag. The Charterers shall
also have the liberty, with the Owners’ consent, which shall not be unreasonably
withheld, to change the flag and/or the name of the Vessel during the Charter
Period. Painting and re-painting, instalment and re-instalment, registration and
re-registration, if required by the Owners, shall be at the Charterers’ expense
and time.
   (e)   Changes to the Vessel - Subject to Clause 10(a)(ii), the Charterers
shall make no structural changes in the Vessel or changes in the machinery,
boilers, appurtenances or spare parts thereof without in each instance first
securing the Owners’ approval thereof. If the Owners so agree, the Charterers
shall, if the Owners so require, restore the Vessel to its former condition
before the termination of this Charter.
   (f)   Use of the Vessel’s Outfit, Equipment and Appliances - The Charterers
shall have the use of all outfit, equipment, and appliances on board the Vessel
at the time of delivery, provided the same or their substantial equivalent shall
be returned to the Owners on redelivery in the same good order and condition as
when received, ordinary wear and tear excepted. The Charterers shall from time
to time during the Charter Period replace such items of equipment as shall be so
damaged or worn as to be unfit for use. The Charterers are to procure that all
repairs to or replacement of any damaged, worn or lost parts or equipment be
effected in such manner (both as regards workmanship and quality of materials)
as not to diminish the value of the Vessel. The Charterers have the right to fit
additional equipment at their expense and risk but the Charterers shall remove
such equipment at the end of the period if requested by the Owners. Any
equipment including radio equipment on hire on the Vessel at time of delivery
shall be kept and maintained by the Charterers and the Charterers shall assume
the obligations and liabilities of the Owners under any lease contracts in
connection therewith and shall reimburse the Owners for all expenses incurred in
connection therewith, also for any new equipment required in order to comply
with radio regulations.
242
243
244
245
246
247
248
249
250
251
252
253
254
255
256
257
258
259
260
261
262
263
264
265
266
267
268
269
270
271
272
273
274
275
276
277
 
278
279
280
281
282
283
284
285
286
287
288
289
290
291
   (g)   Periodical Dry-Docking - The Charterers shall dry-dock the Vessel and
clean and paint her underwater parts whenever the same may be necessary at their
expenses, but not less than once during the period stated in Box 19 or, if Box
19 has been left blank, every sixty (60) calendar months after delivery or such
other period as may be required by the Classification Society or flag State.
292
293
294
295
296
297
298
299
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


11. Hire – also see Clause 37
   (a)   The Charterers shall pay hire due to the Owners punctually in
accordance with the terms of this Charter in respect of which time shall be of
the essence.
   (b) The Charterers shall pay to the Owners for the hire of the Vessel lump
sum in the amount indicated in Box 22 which shall be payable not later than
every thirty (30) running days in advance, the first lump sum being payable on
the date and hour of the Vessel's delivery to the Charterers. Hire shall be paid
continuously throughout the Charter Period.
   (c) Payment of the hire shall be made in cash without discount in the
currency and in the manner indicated in Box 25 and at the place mentioned in Box
26.
   (d)   Final payment of hire, if for a period of less than thirty (30) running
days, shall be calculated proportionally according to the number of days and
hours remaining before redelivery and advance payment to be effected
accordingly.
   (e)   Should the Vessel be lost or missing, hire shall cease from the date
and time when she was lost or last heard of. The date upon which the Vessel is
to be treated as lost or missing shall be ten (10) days after the Vessel was
last reported or when the Vessel is posted as missing by Lloyd's, whichever
occurs first. Any hire paid in advance to be adjusted accordingly.
   (f)   Any delay in payment of hire shall entitle the Owners to interest at
the rate per annum as agreed in Box 24. If Box 24 has not been filled in, the
three months interbank offered rate in London (LIBOR or its successor) for the
currency stated in Box 25, as quoted by the British Bankers' Association (BBA)
on the date when the hire fell due, increased by 2 per cent., shall apply.
   (g)   Payment of interest due under Clause 33(vi)sub-clause 11(f) shall be
made on the Owners' demand within seven (7) running days of the date of the
Owners' invoice specifying the amount payable or, in the absence of an invoice,
at the time of the next hire payment date.
300
301
302
303
304
305
306
307
308
309
310
311
312
313
314
315
316
317
318
319
320
321
322
323
324
325
326
327
328
329
330
331
332
333
334
335
336
337
338
339
340
341
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


12. Mortgage See also Clause 46.3(q)
   (only to apply if Box 28 has been appropriately filled in)
*) (a)   The Owners warrant that they have not effected any mortgage(s) of the
Vessel on the date of this Charter. and that they shall not effect any
mortgage(s) without the prior consent of the Charterers, which shall not be
unreasonably withheld.
*) (b)   The Vessel chartered under this Charter is financed by a mortgage
according to the Financial Instruments. The Charterers undertake to comply, and
provide such information and documents to enable the Owners to comply, with all
such instructions or directions in regard to the employment, insurances,
operation, repairs and maintenance of the Vessel as laid down in the Financial
Instrument or as may be directed from time to time during the currency of the
Charter by the mortgage(s) in conformity with the Financial Instruments. The
Charterers confirm that, for this purpose, they have acquainted themselves with
all relevant terms, conditions and provisions of the Financial Instrument and
agree to acknowledge this in writing in any form that may be required by the
mortgagee(s). The Owners warrant that they have not effected any mortgage(s)
other than stated in Box 28 and that they shall not agree to any amendment of
the mortgage(s) referred to in Box 28 or effect any other mortgage(s) without
the prior consent of the Charterers, which shall not be unreasonably withheld.
*)   (Optional, Clauses 12(a) and 12(b) are alternatives; indicate alternative
agreed in Box 28).
342
343
344
345
346
347
 
348
349
350
351
352
353
354
355
356
357
358
359
360
361
362
363
364
365
366
367
368
369
370
371
372
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


13. Insurance and Repairs – See Clauses 49.3 and 51
   During the Charter Period the Vessel shall be kept insured by the Charterers
at their expense against hull and machinery, war and Protection and Indemnity
risks (and any risks against which it is compulsory to insure for the operation
of the Vessel, including maintaining financial security in accordance with
sub-clause 10(a)(iii)) in such form as the Owners shall in writing approve,
which approval shall not be un-reasonably withheld. Such insurances shall be
arranged by the Charterers to protect the interests of both the Owners and the
Charterers and the mortgagee(s) (if any), and The Charterers shall be at liberty
to protect under such insurances, the interests of any managers they may
appoint. Insurance policies shall cover the Owners and the Charterers according
to their respective interests. Subject to the provisions of the Financial
Instruments, if any, and the approval of the Owners and the insurers, the
Charterers shall effect all insured repairs and shall undertake settlement and
reimbursement from the insurers of all costs in connection with such repairs as
well as insured charges, expenses and liabilities to the extent of coverage
under the insurances herein provided for.
   The Charterers also to remain responsible for and to effect repairs and
settlement of costs and expenses incurred thereby in respect of all other
repairs not covered by the insurances and/or not exceeding any possible
franchise(s) or deductibles provided for in the insurances.
   All time used for repairs under the provisions of sub-clause 13(a) and for
repairs of latent defects according to Clause 3(c) above, including any
deviation, shall be for the Charterers' account.
   (a)   If the conditions of the above insurances Clause 51 permit additional
insurance to be placed by the parties, such cover shall be for the Charterer's
account limited to the amount for each part set out in Box 30 and Box 31,
respectively. The Owners or the Charterers as the case may be shall immediately
furnish the other party with particulars of any additional insurance effected,
including copies of any cover notes or policies and the written consent of the
insurers of any such required insurance in any case where the consent of such
insurers is necessary.
   (b)   Subject to the provisions of the Financial Instrument, if any, should
the Vessel become an actual, constructive, compromised or agreed Total Loss (as
defined below) under the insurances required under sub-clause 13(a), all
insurance payments for such loss shall be paid to the Owners who shall
distribute the moneys between the Owners and the Charterers according to their
respective interest. The Charterers undertake to notify the Owners and the
mortgagee(s), if any, of any occurrences in consequence of which the Vessel is
likely to become a Total Loss or suffers a Major Casually as defined in this
Clause.
   (c)   The Owners shall upon the request of the Charterers, promptly execute
such documents as may be required to enable the Charterers to abandon the Vessel
to insurers and claim a constructive Total Loss.
   (d)   For the purpose of insurance coverage against hull and machinery and
war risks under the provisions of sub-clause 13(a), the value of the Vessel is
the sum indicated in Box 29.
373
374
375
376
377
378
379
380
381
382
383
384
385
386
387
388
389
390
391
392
393
394
395
396
397
398
399
400
401
402
403
404
405
406
407
408
409
410
411
412
413
414
415
416
417
418
 
419
420
421
422
423
424
425
426
427
428
429
430
431
432
433




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


434
435
436
437
438
439
440
441
442
443
 
 
14. Insurance, Repairs and Classification
444




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   (Optional, only to apply if expressly agreed and stated in Box 29, in which
event Clause 13 shall be considered deleted).
   (a)   During the Charter Period the Vessel shall be kept insured by the
Owners at their expense against hull and machinery and war risks under the form
of policy or policies attached hereto. The Owners and/or insurers shall not have
any right of recovery or subrogation against the Charters on account of loss of
or any damage to the Vessel or her machinery or appurtenances covered by such
insurance, or on account of payments made to discharge claims against or
liabilities of the Vessel or the Owners covered by such insurance. Insurance
policies shall cover the Owners and the Charterers according to their respective
interests.
   (b) During the Charter Period the Vessel shall be kept insured by the
Charterers at their expense against Protection and Indemnity risks (and any
risks against which it is compulsory to insure for the operation of the Vessel,
including maintaining financial security in accordance with sub-clause
10(a)(iii)) in such form as the Owners shall in writing approve which approval
shall not be unreasonably withheld.
   (c) In the event that any act or negligence of the Charterers shall vitiate
any of the insurance herein provided, the Charterers shall pay to the Owners all
losses and indemnify the Owners against all claims and demands which would
otherwise have been covered by such insurance.
   (d) The Charterers shall, subject to the approval of the Owners or Owners'
Underwriters, effect all insured repairs, and the Charterers shall undertake
settlement of all miscellaneous expenses in connection with such repairs as well
as all insured charges, expenses and liabilities, to the extent of coverage
under the insurances provided for under the provisions of sub-clause 14(a). The
Charterers to be secured reimbursement through the Owners' Underwriters for such
expenditures upon presentation of accounts.
   (e) The Charterers to remain responsible for and to effect repairs and
settlement of costs and expenses incurred thereby in respect of all other
repairs not covered by the insurances and/or not exceeding any possible
franchise(s) or deductibles provided for in the insurances.
   (f) All time used for repairs under the provisions of sub-clauses 14(d) and
14(e) and for repairs of latent defects according to Clause 3 above, including
any deviation, shall be for the Charterers' account and shall form part of the
Charter Period.
   The Owners shall not be responsible for any expenses as are incident to the
use and operation of the Vessel for such time as may be required to make such
repairs.
   (g) If the conditions of the above insurance permit additional insurance to
be placed by the parties suchl cover shall be limited to the amount for each
part set out in Box 30 and Box 31 respectively. The Owners or the Charterers as
the case may be shall immediately furnish the other part with particulars of any
additional insurance effected, including copies of any cover notes or policies
and the written consent of the insurers of any such required insurance in any
case where the consent of such insurers is necessary.
   (h) Should the Vessel become an actual, constructive, compromised or agreed
total loss under the insurances required under sub-clause 14(a), all insurance
payment for such loss shall be paid to the Owners, who shall distribute the
moneys between themselves and the Charterers according to their respective
interests.
   (i) If the Vessel becomes an actual, constructive, compromised or agreed
total loss under the insurances arranged by the Owners in accordance with
sub-clause 14(a), this Charter shall terminate as of the date of such loss.
   (j) The Charterers shall upon the request of the Owners, promptly execute
such documents as may be required to enable the Owners to abandon the Vessel to
the insurers and claim a constructive total loss.
   (k) For the purpose of insurance coverage against hull and machinery and war
risks under the provisions of sub-clause 14(a), the value of the Vessel is the
sum indicated in Box 29.
   (l) Notwithstanding anything contained in sub-clause 10(a), it is greed that
under the provisions of Clause 14, if applicable, the Owners shall keep the
Vessel's Class fully up to date with the Classification Society indicated in Box
10 and maintain all other necessary certificates in force at all times.
445
446
447
448
449
450
451
452
453
454
455
456
457
458
459
460
461
462
463
464
465
466
467
468
469
470
471
472
473
474
475
476
477
478
479
480
481
482
483
484
485
486
487
488
489
 
490
491
492
493
494
495
496
497
498
499
500
501
502
503
504
505




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


506
507
508
509
510
511
512
513
514
515
516
517
518
519
520
521
522
523
524
525
526
527
528
529
530
531
532
533
534
535
536
537
538
 
 
15. Redelivery – see also Clause 55
539
   At the expiration of the Charter Period and if the Charterers do not purchase
the Vessel, the Vessel shall, without prejudice to the Owners' rights under this
Charter, be redelivered by the Charterers to the Owners at a safe and ice-free
port or place as indicated in Box 16, in such ready safe berth as the Owners may
direct and all redelivery and port costs shall be for the Charterers' account.
The Charterers shall give the Owners not less than thirty (30) running days'
preliminary notice of expected date, range of ports of redelivery or port or
place of redelivery and not less than fourteen (14) running days' definite
notice of expected date and port or place of redelivery. Any changes thereafter
in the Vessel's position shall be notified immediately to the Owners.
540
541
542
543
544
545
546
547
548
549
550
551




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   The Charterers warrant that they will not permit the Vessel to commence a
voyage (including any preceding ballast voyage) which cannot reasonably be
expected to be completed in time to allow redelivery of the Vessel within the
Charter Period. Notwithstanding the above, should the Charterers fail to
redeliver the Vessel within The Charter Period, [the Charterers shall pay the
daily equivalent to the rate of hire stated in Box 22 plus 10 per cent. or to
the market value, whichever is the higher, for the number of days by which the
Charter Period is exceeded. All other terms, conditions and provisions of this
Charter shall continue to apply].
   Subject to the provisions of Clause 10, the Vessel shall, without prejudice
to the requirements set out in Clause 56.253, be redelivered to the Owners in
the same or as good structure, state, condition and class as that in which she
was delivered, fair wear and tear not affected class excepted.
   The Vessel upon redelivery shall have her survey cycles up to date and
trading and class certificates valid for at least the number of months agreed in
Box 17.
552
553
554
555
556
557
558
559
560
561
562
563
564
565
566
567
568
569
570
571
572
573
 
 
16. Non-Lien – see Clauses 45.1(t) and 50.5
574
   "This Vessel is the property of (name of Owners). It is under charter to
(name of Charterers) and by the terms of the Charter Party neither the
Charterers nor the Master have any right, power or authority to create, incur or
permit to be imposed on the Vessel any lien whatsoever."
575
576
577
578
579
580
581
582
583
584
585
586
587
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


17. Indemnity - see Clause 40
   (a) The Charterers shall indemnify the Owners against any loss, damage or
expense incurred by the Owners arising out of or in relation to the operation of
the Vessel by the Charterers, and against any lien of whatsoever nature arising
out of an event occurring during the Charter Period. If the Vessel be arrested
or otherwise detained by reason of claims or liens arising out of her operation
hereunder by the Charterers, the Charterers shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released,
including the provision of bail.
   Without prejudice to the generality of the foregoing, the Charterers agree to
indemnity the Owners against all consequences or liabilities arising from the
Master, officers or agents signing Bills of Lading or other documents.
   (b) If the Vessel be arrested or otherwise detained by reason of a claim or
claims against the Owners, the Owners shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released,
including the provision of bail.
   In such circumstances the Owners shall indemnify the Charterers against any
loss, damage or expense incurred by the Charterers (including hire paid under
this Charter) as a direct consequence of such arrest or detention.
588
589
590
591
592
593
594
595
596
597
598
599
600
601
602
603
604
605
606
607
608
609
610
611
612
613
614
615
616
 
 
18. Lien
   The Owners to have a lien upon all cargoes, sub-hires and sub-freights
belonging or due to the Charterers or any sub-charterers and any Bill of Lading
freight for all claims under this Charter, and the Charterers to have a lien on
the Vessel for all moneys paid in advance and not earned.
617
618
619
620
621
622
623
 
 
19. Salvage
   All salvage and towage performed by the Vessel shall be for the Charterers'
benefit and the cost of repairing damage occasioned thereby shall be borne by
the Charterers.
624
625
626
627
628
 
 
20. Wreck Removal
   In the event of the Vessel becoming a wreck or obstruction to navigation the
Charterers shall indemnify the Owners against any sums whatsoever which the
Owner shall become liable to pay and shall pay in consequence of the Vessel
becoming a wreck or obstruction to navigation.
629
630
631
632
633
634
635
 
 
21. General Average
   The Owners shall not contribute to General Average.
636
637
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


22. Assignment, Sub-Charter and Sale See Clauses 64, 48.3 and 60
   (a)   The Charterers shall not assign this Charter nor sub-charter the Vessel
on a bareboat basis except with the prior consent in writing of the Owners,
which shall not be unreasonably withheld, and subject to such terms and
conditions as the Owners shall approve.
   (b)   See Clause 54 The Owners shall not sell the Vessel during the currency
of this Charter except with the prior written consent of the Charterers, which
shall not be unreasonably withheld, and subject to the buyer accepting an
assignment of this Charter.
638
639
640
641
642
643
644
645
646
647
648
649
 
 
23. Contracts of Carriage
*)   (a)   The Charterers are to procure that all documents issued during the
Charter Period evidencing the terms and conditions agreed in respect of carriage
of goods shall contain a paramount clause incorporating any legislation relating
to carrier's liability for cargo compulsorily applicable in the trade; if no
such legislation exists, the documents shall incorporate the Hague-Visby Rules.
The documents shall also contain the New Jason Clause and the Both-to-Blame
Collision Clause.
*) (b)   The Charterers are to procure that all passenger tickets issued during
the Charter Period for the carriage of passengers and their luggage under this
Charter shall contain a paramount clause incorporating any legislation relating
to carrier's liability for passengers and their luggage compulsorily applicable
in the trade; if no such legislation exists, the passenger tickets shall
incorporate the Athens Convention Relating to the Carriage of Passengers and
their Luggage by Sea, 1974, and any protocol thereto.
 *)   Delete as applicable.
650
651
652
653
654
655
656
657
658
659
660
661
662
663
664
665
666
667
668
669
670
671
672
 
 
24. Bank Guarantee
   (Optional, only to apply if Box 27 filled in)
   The Charterers undertake to furnish, before delivery of the Vessel, a first
class bank guarantee or bond in the sum and at the place as indicated in Box
27 as guarantee for full performance of their obligations under this Charter.
673
674
675
676
677
678
679
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


25. Requisition/Acquisition
   (a)   In the event of the Requisition for Hire of the Vessel by any
governmental or other competent authority (hereinafter referred to as
“Requisition for Hire”) irrespective of the date during the Charter Period when
“Requisition for Hire” may occur and irrespective of the length thereof and
whether or not it be for an indefinite or a limited period of time, and
irrespective of whether it may or will remain in force for the remainder of the
Charter Period, this Charter shall not be deemed thereby or thereupon to be
frustrated or otherwise terminated and the Charterers shall continue to pay the
stipulated hire in the manner provided by this Charter until the time when the
Charter would have terminated pursuant to any of the provisions hereof always
provided however that in the event of “Requisition for Hire” any Requisition
Hire or compensation received or receivable by the Owners shall be payable to
the Charterers during the remainder of the Charter Period or the period of the
“Requisition for Hire” whichever be the shorter.
   (b)   In the event of the Owners being deprived of their ownership in the
Vessel by any Compulsory Acquisition of the Vessel or requisition for title by
any governmental or other competent authority (hereinafter referred to as
“Compulsory Acquisition”), then, irrespective of the date during the Charter
Period when “Compulsory Acquisition” may occur, this Charter shall be deemed
terminated as of the date of such “Compulsory Acquisition”. In such event
Charter Hire to be considered as earned and to be paid up to the date and time
of such “Compulsory Acquisition”.
680
681
682
683
684
685
686
687
688
689
690
691
692
693
694
695
 
696
697
698
699
700
701
702
703
704
705
706
707
708
709
710
711
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


26. War
   (a)   For the purpose of this Clause, the words "War Risks" shall include any
war (whether actual or threatened), act of war, civil war, hostilities,
revolution, rebellion, civil commotion, warlike operations, the laying of mines
(whether actual or reported), acts of piracy, acts of terrorists, acts of
hostility or malicious damage, blockades (whether imposed against all vessels or
imposed selectively against vessels or certain flags or ownership, or against
certain cargoes or crews or otherwise howsoever), by any person, body, terrorist
or political group, or the Government of any state whatsoever, which may be
dangerous or are likely to be or to become dangerous to the Vessel, her cargo,
crew or other persons on board the Vessel.
   (b)   The Vessel, unless the written consent of the Owners be first obtained,
shall not continue to or go through any port, place, area or zone (whether of
land or sea), or any waterway or canal, where it appears that the Vessel, her
cargo, crew or other persons on board the Vessel, in the judgement of the
Owners, may be, or are likely to be, exposed to War Risks. Should the Vessel be
within any such place as aforesaid, which only becomes dangerous, or is likely
to become dangerous, after her entry into it, the Owners shall have the right to
require the Vessel to leave such area terminate this Charter forthwith and
without prejudice to any other claim they may have against the Charterers under
this Charter.
   (c)   The Vessel shall not load contraband cargo, or to pass through any
blockade, whether such blockage be imposed on all vessels, or is imposed
selectively in any way whatsoever against vessels of certain flags or ownership,
or against certain cargoes or crews or otherwise howsoever, or to proceed to an
area where she shall be subject, or is likely to be subject to a belligerent's
right of search and/or confiscation.
   (d)   If the insurers of the war risks insurance, when Clause 14 is
applicable, should require payment of premiums and/or calls because, pursuant to
the Charterers' orders, the Vessel is within, or is due to enter and remain
within, any area or areas which are specified by such insurers as being subject
to additional premiums because of War Risks, then the Charterers shall pay to
the relevant insurers directly such premiums and/or calls immediately when such
premiums and/or calls are dueshall be reimbursed by the Charterers to the Owners
at the same time as the next payment of hire is due.
   (e)   The Charterers shall have the obligation:
   (i)   to comply with all orders, directions, recommendation or advice as to
departure, arrival, routes, sailing in convoy, ports of call, stoppages,
destinations, discharge of cargo, delivery, or in any other way whatsoever,
which are given by the Government of the Nation under whose flag the Vessel
sails, or any other Government, body or group whatsoever acting with the power
to compel compliance with their orders or directions;
   (ii)   to comply with the orders, directions or recommendations of any war
risks underwriters who have the authority to give the same under the terms of
the war risks insurance;
   (iii)   to comply with the terms of any resolutions of the Security Council
of the United Nations, any directives of the European Community, the effective
orders of any other Supranational body which has the right to issue and give the
same, and with national laws aimed at enforcing the same to which the Owners are
subject, and to obey the orders and directions of those who are charged with
their enforcement.
   (f)   In the event of outbreak of war (whether there be a declaration of war
or not) (i) between any two or more of the following countries: the United
States of America; Russia; the United Kingdom; France; and the People’s Republic
of China, (ii) between any two or more of the countries stated in Box 36, both
the Owners and the Charterers shall have the right to cancel this Charter,
whereupon the Charterers shall redeliver the Vessel to the Owners in accordance
with Clause 15, if the Vessel has cargo on board after discharge thereof at
destination, or if debarred under this Clause from reaching or entering it at a
near, open and safe port as directed by the Owners, or if the Vessel has no
cargo on board, at the port at which the Vessel then is or if at sea at a near,
open and safe port as directed by the Owners. In all cases hire shall continue
to be paid in accordance with Clause 11 and except as aforesaid all other
provisions of this Charter shall apply until redelivery.
712
713
714
715
716
717
718
719
720
721
722
723
724
725
726
727
728
729
730
731
732
733
734
735
736
737
738
739
740
741
742
743
744
745
746
747
748
749
750
751
752
753
754
755
756
757
758
759
760
761
762
763
764
765
766
 
767
768
769
770
771
772




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


773
774
775
776
777
778
779
780
781
782
783
784
785
786
787
788
789
790
791
792
793
794
795
796
797
798
799
800
 
 
 
27. Commission
   The Owners to pay a commission at the rate indicated in Box 33 to the Brokers
named in Box 33 on any hire paid under the Charter. If no rate is indicated in
Box 33, the commission to be paid by the Owners shall cover the actual expenses
of the Brokers and a reasonable fee for their work.
   If the full hire is not paid owing to breach of the Charter by either of the
parties the party liable therefor shall indemnify the Brokers against their loss
of commission. Should the parties agree to cancel the Charter, the Owners shall
indemnify the Brokers against any loss of commission but in such case the
commission shall not exceed the brokerage on one year’s hire.
801
802
803
804
805
806
807
808
809
810
811
812
813
814
815
 
 
28. Termination – See Clauses 56, 57, 58, 59, 60 and 61
816




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   (a)   Charterers’ Default
   The Owners shall be entitled to withdraw the Vessel from the service of the
Charterers and terminate the Charter with immediate effect by written notice to
the Charterers if:
   (i)   the Charterers fail to pay hire in accordance with Clause 11. However,
where there is a failure to make punctual payment of hire due to oversight,
negligence, errors or omissions on the part of the Charterers or their bankers,
the Owners shall give the Charterers written notice of the number of clear
banking days stated in Box 34 (as recognised at the agreed place of payment) in
which to rectify the failure, and when so rectified within such number of days
following the Owners’ notice, the payment shall stand as regular and punctual.
Failure by the Charterers to pay hire within the number of days stated in Box
34 of their receiving the Owners’ notice as provided herein, shall entitle the
Owners to withdraw the Vessel from the service of the Charterers and terminate
the Charter without further notice.
   (ii) the Charterers fail to comply with the requirements of:
      (1) Clause 6 (Trading Restrictions)
      (2) Clause 13(a) (Insurance and Repairs)
      provided that the Owners shall have the option, by written notice to the
Charterers, to give the Charterers a specified number of days grace within which
to rectify the failure without prejudice to the Owners’ right to withdraw and
terminate under this Clause if the Charterers fail to comply with such notice;
   (iii)   the Charterers fail to rectify any failure to comply with the
requirements of sub-clause 10(a)(i) (Maintenance and Repairs) as soon as
practically possible after the Owners have requested them in writing so to do
and in any event so that the Vessel’s insurance cover is not prejudiced.
817
818
819
820
821
822
823
824
825
826
827
828
829
830
831
832
833
834
835
 
836
837
838
839
840
841
842
843
844
845
846
847
848
849
850
851
852
853
854
855
856
857




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


   (b)   Owners Default
   If the Owners shall by any act or omission be in breach of their obligations
under this Charter to the extent that the Charterers are deprived of the use of
the Vessel and such breach continues for a period of fourteen (14) running days
after written notice thereof has been given by the Charterers to the Owners, the
Charterers shall be entitled to terminate this Charter with immediate effect by
written notice to the Owners.
   (c)   Loss of Vessel 
   This Charter shall be deemed to be terminated if the Vessel becomes a total
loss or is declared as a constructive or compromised or arranged total loss. For
the purpose of this sub-clause, the Vessel shall not be deemed to be lost unless
she has either become an actual total loss or agreement has been reached with
her underwriters in respect of her constructive, compromised or arranged total
loss or if such agreement with her underwriters is not reached it is adjudged by
a competent tribunal that a constructive loss of the Vessel has occurred.
   (d)   Either party shall be entitled to terminate this Charter with immediate
effect by written notice to the other party in the event of an order being made
or resolution passed for the winding up, dissolution, liquidation or bankruptcy
of the other party (otherwise than for the purpose of reconstruction or
amalgamation) or if a receiver is appointed, or if it suspends payment, ceases
to carry on business or makes any special arrangement or composition with its
creditors.
   (e)   The termination of this Charter shall be without prejudice to all
rights accrued due to the Owners prior to the date of termination and to any
claim that the Owners might have in accordance with the terms of this Charter.
858
859
860
861
862
863
864
865
866
867
868
869
870
871
872
873
874
875
876
877
878
879
880
881
882
883
884
885
886
887
888
889
890
891
892
 
 
29. Repossession
   In the event of the termination of this Charter in accordance with the
applicable provisions of Clause 28, the Owners shall have the right to repossess
the Vessel from the Charterers at her current or next port of call, or at a port
or place convenient to them without hindrance or interference by the Charterers,
courts or local authorities. Pending physical repossession of the Vessel in
accordance with this Clause 29, the Charterers shall hold the Vessel as
gratuitous bailee only to the Owners. The Owners shall arrange for an authorised
representative to board the Vessel as soon as reasonably practicable following
the termination of the Charter. The Vessel shall be deemed to be repossessed by
the Owners from the Charterers upon the boarding of the Vessel by the Owners’
representative. All arrangements and expenses relating to the setting of wages,
disembarkation and repatriation of the Charterers’ Master, officers and crew
shall be the sole responsibility of the Charterers.
893
894
895
896
897
898
899
900
901
902
903
904
905
906
 
907
908
909
910
911
912
913
 
 




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


30. Dispute Resolution See Clauses 72 and 74
   (a)   The Contract shall be governed by an construed in accordance with
English law and any dispute arising out of or in connection with this Contract
shall be referred to arbitration in London in accordance with the Arbitration
874 Act 1996 or any statutory modification or re-enactment 875 thereof save to
the extent necessary to give effect to the provisions of this Clause.
   The arbitration shall be conducted in accordance with the London Maritime
Arbitrators Association (LMAA) Terms current at the time when the arbitration
proceedings are commenced.
   The reference shall be to three arbitrators. A party wishing to refer a
dispute to arbitration shall appoint its arbitrator and send notice of such
appointment in writing to the other party requiring the other party to appoint
its own arbitrator within 14 calendar days of that notice and stating that it
will appoint its arbitrator as sole arbitrator unless the other party appoints
its own arbitrator and gives notice that it has done so within the 14 days
specified. If the other party does not appoint its own arbitrator and give
notice that it has done so within the 14 days specified, the party referring a
dispute to arbitration may, without the requirement of any further prior notice
to the other party appoint its arbitrator as sole arbitrator and shall advice
the other party accordingly. The award of a sole arbitrator shall be binding on
both parties as if he had been appointed by agreement.
   Nothing herein shall prevent the parties agreeing in writing to vary these
provisions to provide for the appointment of a sole arbitrator. In cases where
neither the claim nor any counterclaim exceeds the sum of US$50,000 (or such
other sum as the parties may agree) the arbitration shall be conducted in
accordance with the LMAA Small Claims Procedure current at the time when the
arbitration proceedings are commenced.
   (b)   This Contract shall be governed by and construed in accordance with
Title 9 of the United States Code and the Maritime Law of the United States and
any dispute arising out of or in connection with this Contract shall be referred
to three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for the purposes of enforcing any award, judgement may be
entered on an award by any court of competent jurisdiction. The proceedings
shall be conducted in accordance with the rules of the Society of Maritime
Arbitrators, Inc. In cases where neither the claim nor any counterclaim exceeds
the sum of US$50,000 (or such other sum as the parties may agree) the
arbitration shall be conducted in accordance with the Shortened Arbitration
Procedure of the Society of Maritime Arbitrators, Inc. current at the time when
the arbitration proceedings are commenced.
914
915
916
917
918
919
920
921
922
923
924
925
926
927
928
929
930
931
932
933
934
935
936
937
938
939
940
941
942
943
944
945
946
947
948
949
950
951
952
953
954
955
956
957
958
959
960
961
962
963
964
965
966
967
968
969
970
971
972




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


*)   (c)   This Contract shall be governed by an construed in accordance with
the laws of the place mutually agreed by the parties and any dispute arising out
of or in connection with this Contract shall be referred to arbitration at a
mutually agreed place, subject to the procedures applicable there.
   (d)   Notwithstanding (a), (b) or (c) above, the parties may agree at any
time to refer to mediation any difference and/or dispute arising out of or in
connection with this Contract.
   In the case of a dispute in respect of which arbitration has been commenced
under (a), (b) or (c) above, the following shall apply:
   (i)   Either party may at any time and from time to time elect to refer the
dispute or part of the dispute to mediation by service on the other party of a
written notice (the “Mediation Notice”) calling on the other party to agree to
mediation.
   (ii)   The other party shall thereupon within 14 calendar days of receipt of
the Mediation Notice confirm that they agree to mediation, in which case the
parties shall thereafter agree a mediator within a further 14 calendar days,
failing which on the application of either party a mediator will be appointed
promptly by the Arbitration Tribunal (“the Tribunal”) or such person as the
Tribunal may designate for that purpose. The mediation shall be conducted in
such place and in accordance with such procedure and on such terms as the
parties may agree or, in the event of disagreement, as may be set by the
mediator.
   (iii)   If the other party does not agree to mediate, that fact may be
brought to the attention of the Tribunal and may be taken into account by the
Tribunal when allocating the costs of the arbitration as between the parties.
   (iv)   The mediation shall not affect the right of either party to seek such
relief or take such steps as it considers necessary to protect its interest.
   (v)   Either party may advise the Tribunal that they have agreed to
mediation. The arbitration procedure shall continue during the conduct of the
mediation but the Tribunal may take the mediation timetable into account when
setting the timetable for steps in the arbitration.
   (vi)   Unless otherwise agreed or specified in the mediation terms, each
party shall bear its own costs incurred in the mediation and the parties shall
share equally the mediator’s costs and expenses.
   (vii)   The mediation process shall be without prejudice and confidential and
no information or documents disclosed during it shall be revealed to the
Tribunal except to the extent that they are disclosable under the law and
procedure governing the arbitration.
   (Note: The parties should be aware that the mediation process may not
necessarily interrupt time limits.)
   (e)   If Box 35 in Part I is not appropriately filled in, sub-clause 30(a) of
this Clause shall apply. Sub-clause 30(d) shall apply in all cases.
*)   Sub-clauses 30(a), 30(b) and 30(c) are alternatives; indicate alternative
agreed in Box 35.
973
974
975
976
977
 
978
979
980
981
982
983
984
985
986
987
988
989
990
991
992
993
994
995
996
997
998
999
1000
1001
1002
1003
1004
1005
1006
1007
1008
1009
1010
1011
1012
1013
1014
1015
1016
1017
1018
1019
1020
1021
1022
1023
1024
1025
1026
1027
1028
1029
1030
1031
1032
1033




--------------------------------------------------------------------------------



PART II
“BARECON 2001” Standard Bareboat Charter


1034
1035
1036
1037
 
 
31. Notices - see Clause 66
   (a) Any notice to be given by either party to the other party shall be in
writing and may be sent by fax, telex, registered or recorded mail or by
personal service.
   (b) The address of the Parties for service of such communication shall be as
stated in Boxes 3 and 4 respectively.
1038
1039
1040
1041
1042
1043
1044
 
 






--------------------------------------------------------------------------------


“BARECON 2001” Standard Bareboat Charter


PART III
PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY
(Optional, only to apply if expressly agreed and stated in Box 37)




1. Specifications and Building Contract
1





--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART III
PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY
(Optional, only to apply if expressly agreed and stated in Box 37)




   (a)   The Vessel shall be constructed in accordance with the Building
Contract (hereafter called “the Building Contract”) as annexed to this Charter,
made between the Builders and the Owners and in accordance with the
specifications and plans annexed thereto, such Building Contract, specifications
and plans having been countersigned as approved by the Charterers.
   (b) No change shall be made in the Building Contract or in the specifications
or plans of the Vessel as approved by the Charterers as aforesaid, without the
Charterers’ consent.
   (c)   The Charterers shall have the right to send their representative to the
Builders’ Yard to inspect the Vessel during the course of her construction to
satisfy themselves that construction is in accordance with such approved
specifications and plans as referred to under sub-clause (a) of this Clause.
   (d)   The Vessel shall be built in accordance with the Building Contract and
shall be of the description set out therein. Subject to the provisions of
sub-clause 2(c)(ii) hereunder, the Charterers shall be bound to accept the
Vessel from the Owners, completed and constructed in accordance with the
Building Contract, on the date of delivery by the Builders. The Charterers
undertake that having accepted the Vessel they will not thereafter raise any
claims against the Owners in respect of the Vessel’s performance or
specification or defects, if any.  
   Nevertheless, in respect of any repairs, replacements or defects which appear
within the first 12 months from delivery by the Builders, the Owners shall
endeavour to compel the Builders to repair, replace or remedy any defects or to
recover from the Builders any expenditure incurred in carrying out such repairs,
replacements or remedies.
   However, the Owners’ liability to the Charterers shall be limited to the
extent the Owners have a valid claim against the Builders under the guarantee
clause of the Building Contract (a copy whereof has been supplied to the
Charterers). The Charterers shall be bound to accept such sums as the Owners are
reasonably able to recover under this Clause and shall make no further claim on
the Owners for the difference between the amount(s) so recovered and the actual
expenditure on repairs, replacement or remedying defects or for any loss of time
incurred.
   Any liquidated damages for physical defects or deficiencies shall accrue to
the account of the party stated in Box 41(a) or if not filled in shall be shared
equally between the parties. The costs of pursuing a claim or claims against the
Builders under this Clause (including any liability to the Builders) shall be
borne by the party stated in Box 41(b) or if not filled in shall be shared
equally between the parties.
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51





--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART III
PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY
(Optional, only to apply if expressly agreed and stated in Box 37)




52
53
 
 





--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART III
PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY
(Optional, only to apply if expressly agreed and stated in Box 37)




2. Time and Place of Delivery
   (a)   Subject to the Vessel having completed her acceptance trials including
trials of cargo equipment in accordance with the Building Contract and
specifications to the satisfaction of the Charterers, the Owners shall give and
the Charterers shall take delivery of the Vessel afloat when ready for delivery
and properly documented at the Builders’ Yard or some other safe and readily
accessible dock, wharf or place as may be agreed between the parties hereto and
the Builders. Under the Building Contract the Builders have estimated that the
Vessel will be ready for delivery to the Owners as therein provided but the
delivery date for the purpose of this Charter shall be the date when the Vessel
is in fact ready for delivery by the Builders after completion of trials whether
that be before or after as indicated in the Building Contract. The Charterers
shall not be entitled to refuse acceptance of delivery of the Vessel and upon
and after such acceptance, subject to Clause 1(d), the Charterers shall not be
entitled to make any claim against the Owners in respect of any conditions,
representations or warranties, whether express or implied, as to the
seaworthiness of the Vessel or in respect of delay in delivery.
   (b)   If for any reason other than a default by the Owners under the Building
Contract, the Builders become entitled under that Contract not to deliver the
Vessel to the Owners, the Owners shall upon giving to the Charterers written
notice of Builders becoming so entitled, be excused from giving delivery of the
Vessel to the Charterers and upon receipt of such notice by the Charterers this
Charter shall cease to have effect.
   (c)   If for any reason the Owners become entitled under the Building
Contract to reject the Vessel the Owners shall, before exercising such right of
rejection, consult the Charterers and thereupon
   (i)   if the Charterers do not wish to take delivery of the Vessel they shall
inform the Owners within seven (7) running days by notice in writing and upon
receipt by the Owners of such notice this Charter shall cease to have effect; or
   (ii)   if the Charterers wish to take delivery of the Vessel they may by
notice in writing within seven (7) running days require the Owners to negotiate
with the Builders as to the terms on which delivery should be taken and/or
refrain from exercising their right to rejection and upon receipt of such notice
the Owners shall commence such negotiations and/or take delivery of the Vessel
from the Builders and deliver her to the Charterers;
   (iii)   in no circumstances shall the Charterers be entitled to reject the
Vessel unless the Owners are able to reject the Vessel from the Builders;
   (iv)   if this Charter terminates under sub-clause (b) or (c) of this Clause,
the Owners shall thereafter not be liable to the Charterers for any claim under
or arising out of this Charter or its termination.
   (d)   Any liquidated damages for delay in delivery under the Building
Contract and any costs incurred in pursuing a claim therefor shall accrue to the
account of the party stated in Box 41(c) or if not filled in shall be shared
equally between the parties.
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69
70
71
72
 
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99
100
101
102





--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART III
PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY
(Optional, only to apply if expressly agreed and stated in Box 37)




103
104
105
106
107
108
109
110
111
112
113
114
115
116
 
 
3. Guarantee Works
   If not otherwise agreed, the Owners authorise the Charterers to arrange for
the guarantee works to be performed in accordance with the building contract
terms, and hire to continue during the period of guarantee works. The Charterers
have to advise the Owners about the performance to the extent the Owners may
request.
117
118
119
120
121
122
123
124
 
 
4. Name of Vessel
   The name of the Vessel shall be mutually agreed between the Owners and the
Charterers and the Vessel shall be painted in the colours, display the funnel
insignia and fly the house flag as required by the Charterers.
125
126
127
128
129
130
 
 
5. Survey on Redelivery
   The Owners and the Charterers shall appoint surveyors for the purpose of
determining and agreeing in writing the condition of the Vessel at the time of
re-delivery.
   Without prejudice to Clause 15 (Part II), the Charterers shall bear all
survey expenses and all other costs, if any, including the cost of docking and
undocking, if required, as well as all repair costs incurred. The Charterers
shall also bear all loss of time spent in connection with any docking and
undocking as well as repairs, which shall be paid at the rate of hire per day or
pro rata.
131
132
133
134
135
136
137
138
139
140
141
142









--------------------------------------------------------------------------------


“BARECON 2001” Standard Bareboat Charter


PART IV
HIRE/PURCHASE AGREEMENT
(Optional, only to apply if expressly agreed and stated in Box 42)




On expiration of this Charter and provided the Charterers have fulfilled their
obligations according to Part I and II as well as Part III, if applicable, it is
agreed, that on payment of the final payment of hire as per Clause 11 the
Charterers have purchased the Vessel with everything belonging to her and the
Vessel is fully paid for.
1
2
3
4
5
6
 
 
In the following paragraphs the Owners are referred to as the Seller and the
Charterers as the Buyers.
7
8
 
 
The Vessel shall be delivered by the Sellers and taken over by the Buyers on
expiration of the Charter.
9
10
 
 




--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART IV
HIRE/PURCHASE AGREEMENT
(Optional, only to apply if expressly agreed and stated in Box 42)




The Sellers guarantee that the Vessel, at the time of delivery, is free from all
encumbrances and maritime liens or any debts whatsoever other than those arising
from anything done or not done by the Buyers or any existing mortgage agreed not
to be paid off by the time of delivery. Should any claims, which have been
incurred prior to the time of delivery be made against the Vessel, the Sellers
hereby undertake to indemnify the Buyers against all consequences of such claims
to the extent it can be proved that the Sellers are responsible for such claims.
Any taxes, notarial, consular and other charges and expenses connected with the
purchase and registration under Buyers’ flag, shall be for Buyers’ account. Any
taxes, consular and other charges and expenses connected with closing of the
Sellers’ register, shall be for Sellers’ account.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
 
 




--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART IV
HIRE/PURCHASE AGREEMENT
(Optional, only to apply if expressly agreed and stated in Box 42)




In exchange for payment of the last month’s hire instalment the Sellers shall
furnish the Buyers with a Bill of Sale duly attested and legalized, together
with a certificate setting out the registered encumbrances, if any. On delivery
of the Vessel the Sellers shall provide for deletion of the Vessel from the
Ship’s Register and deliver a certificate of deletion to the Buyers.
The Sellers shall, at the time of delivery, hand to the Buyers all
classification certificates (for hull, engines, anchors, chains, etc.) as well
as all plans which may be in Sellers’ possession.
27
28
29
30
31
32
33
34
35
36
37
 
 
The Wireless installation and Nautical Instruments, unless on hire, shall be
included in the sale without any extra payment.
38
39
40
 
 




--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART IV
HIRE/PURCHASE AGREEMENT
(Optional, only to apply if expressly agreed and stated in Box 42)




The Vessel with everything belonging to her shall be at Sellers’ risk and
expense until she is delivered to the Buyers, subject to the conditions of this
Contract and the Vessel with everything belonging to her shall be delivered and
taken over as she is at the time of delivery, after which the Sellers shall have
no responsibility for possible faults or deficiencies of any description.


The Buyers undertake to pay for the repatriation of the Master, officers and
other personnel if appointed by the Sellers to the port where the Vessel entered
the Bareboat Charter as per Clause 3 (Part II) or to pay the equivalent cost for
their journey to any other place.
41
42
43
44
45
46
47
 
48
49
50
51
52




1. Definitions
   For the purpose of this PART V, the following terms shall have the meanings
hereby assigned to them:
   “The Bareboat Charter Registry” shall mean the registry of the State whose
flag the Vessel will fly and in which the Charterers are registered as the
bareboat charterers during the period of the Bareboat Charter.
   “The Underlying Registry” shall mean the registry of the state in which the
Owners of the Vessel are registered as Owners and to which jurisdiction and
control of the Vessel will revert upon termination of the Bareboat Charter
Registration.
1
2
3
4
5
6
7
8
9
10
11
12




--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART V
PROVISIONS TO APPLY FOR VESSELS REGISTERED IN A BAREBOAT CHARTER REGISTRY
(Optional, only to apply if expressly agreed and stated in Box 43)




13
14
15
 
 
2. Mortgage
   The Vessel chartered under this Charter is financed by a mortgage and the
provisions of Clause 12(b) (Part II) shall apply.
16
17
18
19
 




--------------------------------------------------------------------------------

“BARECON 2001” Standard Bareboat Charter


PART V
PROVISIONS TO APPLY FOR VESSELS REGISTERED IN A BAREBOAT CHARTER REGISTRY
(Optional, only to apply if expressly agreed and stated in Box 43)




3. Termination of Charter by Default
   If the Vessel chartered under this Charter is registered in a Bareboat
Charter Registry as stated in Box 44, and if the Owners shall default in the
payment of any amounts due under the mortgage(s) specified in Box 28, the
Charterers shall, if so required by the mortgagee, direct the Owners to
re-register the Vessel in the Underlying Registry as shown in Box 45.
   In the event of the Vessel being deleted from the Bareboat Charter Registry
as stated in Box 44, due to a default by the Owners in the payment of any
amounts due under the mortgage(s), the Charterers shall have the right to
terminate this Charter forthwith and without prejudice to any other claim they
may have against the Owners under this Charter.
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
 
 
 
 




